EXHIBIT 99.1 Magal S3 to Release Fourth Quarter and Full Year 2011 Results on April 4, 2012 Press Release: Magal S3 – Tue, Mar 6, 2012 YAHUD, Israel, March 6, 2012 /PRNewswire/ MagalS3(NASDAQ GMS: MAGS) today announced that it intends to publish its fourth quarter and full year 2011 results on April 4, 2012. The Company will hold an investors' conference call on the same day, at 10 am Eastern Time. Investors' Conference Call Information To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1-888-668-9141 IsraelDial-in Number: 03-918-0609 UKDial-in Number: 0-800-917-5108 International Dial-in Number: +972-3-918-0609 at: 10 am Eastern Time; 7 am Pacific Time; 3 pm UK Time; 5 pm Israel Time A replay of the call will be available from the day after the call. The link to the replay will be accessible from Magal's website at: http://www.magal-s3.com For more information: Magal Security Systems Ltd. Eitan Livneh, CEO Tel: +972-3-539-1421 Cell: +972-54-430-7370 Assistant: Ms. Elisheva Almog E-mail: ElishevaA@magal-s3.com Web: http://www.magal-s3.com CCG Investor Relations Ehud Helft/Kenny Green Tel: (US) +1-646-201-9246 Int'l dial: +972-3-607-4717 E-mail: magal@ccgisrael.com
